Citation Nr: 1620425	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  13-09 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether the reduction in rating for liver failure, status post liver transplantation, from 100 percent to 30 percent, effective September 1, 2012, was proper.

2.  Entitlement to a rating in excess of 30 percent for liver failure, status post liver transplantation.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran served on active duty from June 2008 to August 2011.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A 100 percent disability rating for liver failure, status post liver transplantation, was in effect from August 21, 2011 to September 1, 2012.  A March 2012 rating decision proposed, and a June 2012 rating decision implemented, a reduction in the rating to 30 percent, effective September 1, 2012.  A notice of disagreement filed in July 2012 initiated an appeal of the assigned 30 percent rating ("the condition has worsened") and challenged the reduction ("I wish to file a notice of disagreement with the VA's decision to lower my service-connected rating.").  In a September 2012 Statement of the Case (SOC), and April 2014 and September 2014 Supplemental SOCs (SSOCs), the RO addressed only the increased rating issue and not the additional issue of the propriety of the reduction.

The distinction is significant, as a case involving the propriety of a reduction requires consideration of regulatory criteria affording certain due process protections specific to such matter that do not apply in a general claim for increase.  See 38 C.F.R. § 3.105(e).  The Board finds that the July 2012 notice of disagreement timely initiated an appeal on the issue of the propriety of the reduction of the rating for liver failure, status post liver transplantation, from 100 to 30 percent.  The Court of Appeals for Veterans Claims has emphasized that "rating reduction cases" are separate from "rating increase cases."  Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992).  In reduction cases, the issue is whether the RO was justified, by a preponderance of the evidence, in reducing the veteran's rating.  If not, the rating must be restored.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993).

When there has been an adjudication by the RO and a timely notice of disagreement has been filed, an SOC addressing the issue must be furnished to the Veteran. Manlincon v. West, 12 Vet. App. 238 (1999).  Notably, this rating reduction claim is not before the Board at this time and will only be before the Board if the Veteran timely files a substantive appeal after issuance of an SOC.

The increased rating issue is inextricably intertwined with the rating reduction issue; both issues depend upon determinations of the details and severity of the Veteran's residuals of liver failure, status post liver transplantation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Moreover, the Board is aware that the Veteran failed to report, without explanation, for a VA examination scheduled for August 2014.  Given these circumstances, VA is not required to provide further examination.  Nevertheless, the Board finds that the Veteran should be afforded another opportunity to report for an examination for the purpose of assessing the etiology of his current disability.  However, the Veteran should be reminded that while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, he also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

Prior to the examination, any outstanding records of VA treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:  

1.  Obtain all outstanding VA treatment records.

2.  Then schedule the Veteran for a VA examination to determine the extent and severity of his service-connected liver failure, status post liver transplantation.  Document all correspondence with the Veteran in scheduling the VA examination and associate those records with the claims folder.  Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  The entire claims file, including all electronic files, must be reviewed by the examiner.  All indicated tests should be conducted and all signs and symptoms of the service-connected liver failure, status post liver transplantation, including its effect on his occupational functioning, must be reported in detail.  

The examination report must include a complete rationale for all opinions expressed.

3.  Separately, issue an appropriate SOC addressing the Veteran's timely July 2012 notice of disagreement on the issue of the propriety of the June 2012 reduction in the rating for liver failure, status post liver transplantation, from 100 to 30 percent, effective September 1, 2012.  The Veteran must be advised of the time limit for filing substantive appeals, and that, in order for the Board to have jurisdiction in this matter, he must submit a timely substantive appeal.  If he timely perfects an appeal, the matter should be returned to the Board for further appellate consideration.

4.  Once the above actions have been completed, and any other development undertaken as may be indicated by any response received as a consequence of the actions taken above, readjudicate the remainder of the claim for a (further) increased rating for liver failure, status post liver transplantation.  If the benefit sought remains denied, issue a SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

